Citation Nr: 1813896	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  17-43 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right foot disability.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for dry eye syndrome, claimed as bilateral eye condition and as glaucoma.

4.  Whether new and material evidence has been received to reopen a claim of service connection for hammertoes deformity of the second, third, and fourth toes.

5.  Whether new and material evidence has been received to reopen a claim of service connection for left foot numbness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1992.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction has since been transferred to the RO in Seattle, Washington.


FINDING OF FACT

In a December 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of all pending issues.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.

In a December 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of all pending issues.  As to these issues there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

The appeal is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


